             Case 3:18-cv-01819-SI       Document 1        Filed 10/15/18     Page 1 of 5




Noelle E. Dwarzski OSB 131866
noelled@mrbclaw.com
McKenzie Rothwell Barlow & Coughran, P.S.
1325 Fourth Avenue, Suite 910
Seattle, WA 98101
Tel. (206) 224-9900
Attorney for Plaintiff



                                UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

                                          AT PORTLAND



BOARD OF TRUSTEES OF THE UFCW                          Case No.
LOCAL 555-EMPLOYERS HEALTH TRUST,

                         Plaintiff,                    COMPLAINT FOR FAILURE TO PAY
        v.                                             CONTRIBUTIONS PURSUANT TO ERISA
                                                       502
KAISER FOUNDATION HEALTH PLAN
OF THE NORTHWEST,

                         Defendant.

        For its complaint, Plaintiff alleges as follows:

                               I.     PARTIES AND JURISDICTION

        1.        Plaintiff is the Board of Trustees of the UFCW Local 555-Employers Health Trust

(the “Health Trust”), a joint labor-management trust fund created pursuant to Section 302(c) of

the Labor Management Relations Act (hereafter referred to as the Act), 29 U.S.C. § 186(c), and

governed by the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001, et seq. as

amended (hereafter ERISA) for the purpose of providing eligible employees, dependents, and




                                                                            McKENZIE ROTHWELL BARLOW
COMPLAINT – 1                                                                      & COUGHRAN, P.S.
                                                                             1325 FOURTH AVE, SUITE 910
                                                                                  SEATTLE, WA 98101
                                                                                     (206) 224-9900
  5600 132 tj101203
             Case 3:18-cv-01819-SI        Document 1      Filed 10/15/18     Page 2 of 5




beneficiaries with healthcare and related benefits. It maintains a principal office in Tualatin,

Washington County, Oregon.

        2.        The Health Trust provides “employee welfare benefit plans” as that term is

defined in 29 U.S.C. § 1002(1) of ERISA.

        3.        Numerous employers pay fringe benefit contributions to the Health Trust, and this

Trust is a “multiemployer plan” as that term is defined in 29 U.S.C. § 1002(37)(A) of ERISA.

        4.        The Plaintiff Board of Trustees of the Health Trust has discretionary authority and

control over the management of the Health Trust and are the Plan Sponsors and “fiduciaries” as

that term is defined in 29 U.S.C. § 1002(21)(A) of ERISA.

        5.        Defendant Kaiser Foundation Health Plan of the Northwest (hereafter “Kaiser”),

is an Oregon domestic company engaged in business in the State of Oregon having a business

location at 500 NE Multnomah Street, Suite 100, Portland, Oregon 97223.

        6.        Defendant Kaiser is engaged in business within the jurisdiction of this court, and

such business affects commerce within the meaning of Section 301(a) of the Act.

        7.        Jurisdiction is conferred on this court by Section 301 of the LMRA, 29 U.S.C.

§ 186, and Sections 502 and 515 of ERISA, 29 U.S.C. §§ 1132and 1145.

        8.        Venue lies in the United States District Court for the District of Oregon under

ERISA § 502, 29 U.S.C. §1132.

                                            II.    FACTS

        9.        On December 12, 2012 and March 15, 2013, Scott Allan on behalf of Kaiser, in

his capacity as Employee and Labor Relations Director, entered into two Working Agreements

with the United Food & Commercial Workers Union Local 555 on behalf of Kaiser

(“Agreements”).
                                                                           McKENZIE ROTHWELL BARLOW
COMPLAINT – 2                                                                     & COUGHRAN, P.S.
                                                                            1325 FOURTH AVE, SUITE 910
                                                                                 SEATTLE, WA 98101
                                                                                    (206) 224-9900
  5600 132 tj101203
                  Case 3:18-cv-01819-SI        Document 1         Filed 10/15/18        Page 3 of 5




            10.       As a signatory employer to the Agreements, Kaiser agreed to the terms of the

UFCW Local 555-Employers Health Trust. 1

            11.       Under the terms of the Agreements, Kaiser agreed to pay monthly fringe benefits

to the Health Trust for each hour of covered work performed by its employees. The amount per

hour and the basis for the contributions (i.e. per hour worked or per hour compensated) are set

forth in the Agreements.

            12.       The Health Trust is a third party beneficiary under the terms of the Agreements.

            13.       Pursuant to the terms of the Agreements, Kaiser agreed to pay all fringe benefit

contributions to the designated administrator’s office. The administration office collects fringe

benefit contributions and other amounts specified in the Agreements.

            14.       Kaiser’s obligations to the Health Trust are set forth in Amendment No. 3 to the

Trust Agreement Governing the Joint Labor Management Retail Trust, Amending Article IX,

Section 5, dated May 17, 1990. Under the Joint Labor Management Retail Trust, Kaiser agreed

to, among other things:

                            Prompt and accurate payment of contributions;
                            Payment of liquidated damages of ten percent (10%) of the amount of
                             contributions which are owed or fifty dollars ($50.00), whichever is
                             greater, if suit is filed, liquidated damages in the amount of twenty percent
                             (20%) of the contributions owed, with interest on delinquent contributions
                             at twelve percent (12%) per annum from the date due until paid; and
                            Payment of the reasonable attorney fees (with a minimum of $100.00),
                             audit costs, and costs of collection.

            15.       Kaiser employed employees for whom employee benefit contributions are due

under this obligation but has failed and refused to make the required monthly contributions for

such employees to the Health Trust.



1
    Effective July 1, 2013 and formerly known as the Joint Labor Management Retail Trust.
                                                                                      McKENZIE ROTHWELL BARLOW
COMPLAINT – 3                                                                                & COUGHRAN, P.S.
                                                                                       1325 FOURTH AVE, SUITE 910
                                                                                            SEATTLE, WA 98101
                                                                                               (206) 224-9900
      5600 132 tj101203
               Case 3:18-cv-01819-SI         Document 1     Filed 10/15/18      Page 4 of 5




         16.       Kaiser has failed to timely report and pay its contributions to the Health Trust.

         17.       Despite demand, Kaiser has failed and/or refused to pay contributions to the

Health Trust for the audit periods of January 1, 2014 through March 31, 2014 and January 1,

2015 through March 31, 2015.

         18.       As of the date of this complaint, Kaiser owes $527,061.40 in contributions,

$105,412.28 in liquidated damages, $274,569.27 in interest (calculated through September 26,

2018) and $3,285.00 in audit fees for the audit periods of January 1, 2014 through March 31,

2014 and January 1, 2015 through March 31, 2015.

                                      III.    CLAIM FOR RELIEF

         19.       The Trusts re-allege the facts set forth in paragraphs 1 through 18 above as if

stated fully herein, and further allege as follows:

         20.       Kaiser owes $527,061.40 in contributions to the Health Trust for the audit periods

of January 1, 2014 through March 31, 2014 and January 1, 2015 through March 31, 2015.

         21.       Under the terms of the Trust Agreement creating the Health Trust, and under and

ERISA §502(g)(2), Kaiser is obligated to pay liquidated damages, interest, reasonable attorney’s

fees and costs and expenses of suit as a result of its failure to pay the required employee benefit

contributions in a timely manner.

         22.       Kaiser also owes the Health Trust $105,412.28 in liquidated damages,

$274,569.27 in interest (calculated through September 26, 2018) and $3,285.00 in audit fees for

the audit periods of January 1, 2014 through March 31, 2014 and January 1, 2015 through March

31, 2015.


                                                                              McKENZIE ROTHWELL BARLOW
COMPLAINT – 4                                                                        & COUGHRAN, P.S.
                                                                               1325 FOURTH AVE, SUITE 910
                                                                                    SEATTLE, WA 98101
                                                                                       (206) 224-9900
   5600 132 tj101203
               Case 3:18-cv-01819-SI       Document 1      Filed 10/15/18     Page 5 of 5




         23.       Kaiser also owes the Health Trust an unknown amount of attorney fees in an

amount to be proven on motions or at trial and interest through the date of the entry of judgment.

         WHEREFORE, the Health Trust prays for a money judgment as follows:

                   A.     For judgment against Kaiser for a total of $910,327.95, comprised of

                   $527,061.40 in contributions, $105,412.28 in liquidated damages, $274,569.27 in

                   interest (calculated through September June 26, 2018), and $3,285.00 in audit fees

                   payable to the Health Trust;

                   B.     Interest through the date of the judgment on the unpaid contributions;

                   C. Reasonable attorneys’ fees, costs and expenses of suit; and

                   D. For such other and further relief as this court deems just and

                        equitable.


         DATED this 15th day of October, 2018.

                                                   s/ Noelle E. Dwarzski
                                                  Noelle E. Dwarzski, OSB 131866
                                                  McKENZIE ROTHWELL BARLOW
                                                    & COUGHRAN, P.S.
                                                  1325 Fourth Avenue, Suite 910
                                                  Seattle, WA 98101
                                                  Tel. (206) 224-9900
                                                  noelled@mrbclaw.com
                                                  Attorneys for Plaintiffs




                                                                            McKENZIE ROTHWELL BARLOW
COMPLAINT – 5                                                                      & COUGHRAN, P.S.
                                                                             1325 FOURTH AVE, SUITE 910
                                                                                  SEATTLE, WA 98101
                                                                                     (206) 224-9900
   5600 132 tj101203
